UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1307


MARTIN PATRICK SHEEHAN,

                  Trustee - Appellant,

          v.

KARL K. WARNER,

                  Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.      Irene M. Keeley,
District Judge. (1:13-cv-00165-IMK; 1:10-00888; 1:10-00100)


Submitted:   October 24, 2014               Decided:   November 3, 2014


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin P. Sheehan, SHEEHAN & NUGENT, PLLC, Wheeling, West
Virginia, for Appellant. Edward R. Kohout, Morgantown, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martin       Patrick     Sheehan,     the     bankruptcy           trustee,

appeals from the district court’s order upholding the bankruptcy

court’s    order    denying    his   motion     for     reconsideration         of    the

court’s    orders    determining       that     there     was    no   transfer         of

property   and     therefore   denying      Sheehan’s      motions       for    summary

judgment    and    for    reconsideration       of    that      order.         We    have

reviewed the record and the briefs filed on appeal, and we find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.            Sheehan v. Warner, No. 1:13-cv-

00165-IMK (N.D. W. Va. Mar. 4, 2014).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                        2